Citation Nr: 1233497	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-08 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent from October 26, 2004 to October 28, 2009 for degenerative disc disease of the lumbar spine. 

2.  Entitlement to an evaluation in excess of 20 percent for the period beginning on June 22, 2010 for degenerative disc disease of the lumbar spine. 

3.  Entitlement to an evaluation in excess of 20 percent for right lower extremity radiculopathy.  

4.  Entitlement to a separate for neurological impairment of the left lower extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1990 to June 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 and a July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  In both the February 2005 and July 2007 rating decisions, the RO continued the assigned 20 percent evaluation for degenerative disc disease of the lumbar spine disability.  Also in the July 2007 rating decision, the RO continued the assigned 10 percent evaluation for right lower extremity radiculopathy.  The Veteran appealed the assigned evaluations.  

By the way of a June 2008 rating decision, the RO increased assigned evaluation to 20 percent for right lower extremity radiculopathy, effective from March 7, 2007 (date of the claim).  As the 20 percent rating assigned during the pendency of this appeal does not represent a total grant of the benefit sought on appeal, the increased rating claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In a January 2010 rating decision, the RO granted a temporary total disability rating for convalescence following surgery of the lumbar spine from October 29, 2009 to January 31, 2010, and resumed the assigned 20 percent rating for the lumbar spine disability for the rating period from February 1, 2010.  By the way of a May 2010 rating decision during the appeal, the RO extended the assignment of the temporary total disability rating to June 21, 2010, with the 20 percent rating resumed thereafter.  As such, the period from October 29, 2009 to June 21, 2010 is no longer on appeal as the maximum benefit was received during that period. 

In May 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A copy of the hearing transcript has been associated with the claims folder.  

As will be discussed below, the issue of entitlement to a separate evaluation for neurological impairment of the left lower extremity may be reasonable inferred from the evidence of record.  Therefore, the Board will construe the issues, for purposes of this appeal, as listed on the cover page.

The Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development in August 2011.  Pursuant to the Board's remand directives, the Veteran was afforded a VA examination in September 2011 to evaluation the current severity of his service-connected disabilities.   


FINDINGS OF FACT

1.  For the period from October 26, 2004 to October 28, 2009, the evidence is in relative equipoise as to whether the degree of impairment associated with the Veteran's degenerative disc disease of the thoracolumbar spine more nearly approximates limitation of forward flexion to 30 degrees on account of additional functional loss due to pain on repetitive use of the thoracic and lumbar segments of the spine.  There is no evidence of favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes.

2.  For the period beginning on June 22, 2010, the Veteran's disability due to degenerative disc disease of the thoracolumbar spine, with consideration of the Veteran's additional functional loss due to pain, more closely approximates forward flexion of the thoracolumbar spine to 30 degrees, but does not cause favorable ankylosis of the spine or the entire thoracolumbar.  There is no evidence of incapacitating episodes having a total duration of at least six weeks (or 42 days).

3.  The Veteran has manifested neurological impairment of the right lower extremity that more nearly approximates moderate rather than moderate-severe incomplete paralysis of the sciatic nerve.

4.  The Veteran has manifested neurological impairment of the left lower extremities associated with her lumbar spine disability that most nearly approximates mild rather than moderate incomplete paralysis of the sciatic nerves.

5.  The preponderance of the medical evidence is against a finding of any other chronic neurologic impairment associated with the Veteran's disability due to degenerative disc disease of the lumbar spine. 

6.  The Veteran does not have a residual surgical scar manifested to a compensable degree.  


CONCLUSIONS OF LAW

1.  For the period from October 26, 2004 to October 28, 2009, the criteria for an evaluation of 40 percent, but not higher, for degenerative disc disease of the thoracolumbar spine have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243.

2.  For the period beginning June 22, 2010, the criteria for an evaluation of 40 percent, but not higher, for degenerative disc disease of the thoracolumbar spine have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243.

3.  The criteria for an evaluation in excess of 20 percent for radiculopathy in right lower extremity are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

4.  The criteria for a separate 10 percent evaluation, but not higher, for neurological impairment of the left lower extremity are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VA must also specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent letters to the Veteran in October 2004 and May 2007 that addressed the notice elements concerning his increased rating claims.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to her and VA's respective duties for obtaining evidence.  In the May 2007 letter, VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the May 2007 notice was sent after the initial February 2005 adjudication of the increase rating claim for degenerative disc disease of the lumbar spine, the Board finds this error non-prejudicial to the Veteran.  In this regard, the notice provided in the May 2007 letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, and after the notice was provided the case was re-adjudicated and a June 2012 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to her claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The Veteran was afforded VA examinations in November 2004, June 2007, October 2010, and September 2011.  In these examination reports, the VA examiner fully identified and evaluated the severity of the Veteran's symptomatology due to her degenerative disc disease in the lumbar spine and radiculopathy in the right lower extremity.  The examinations are accordingly fully adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met for the period discussed below.  38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and her representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

2.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R.  § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243 provides for the rating of disabilities of the spine.  The Veteran's disability due to degenerative disc disease of the lumbar spine has been rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral disc syndrome, for the period prior to October 29, 2009 and for the period beginning on June 22, 2010.  As noted in the Introduction, the Veteran was awarded a temporary total disability rating for convalescence following surgery of the lumbar spine from October 29, 2010 to June, 21, 2010, and that period is no longer on appeal. 

Intervertebral disc syndrome may be evaluated either under the General Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, where incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants a 20 percent disability rating.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent disability rating is warranted.  A maximum disability rating of 60 percent is assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  It is noted that an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

Under the General Rating Formula for Diseases and Injuries of the Spine, where the disability is with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  The maximum 100 percent disability rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

It is noted that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  It is also noted that for VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees (see also 38 C.F.R. § 4.71, Plate V).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

On October 26, 2004, VA received the Veteran's claims for increased rating for the disability due to degenerative disc disease in the lumbar spine.  Thereafter in March 2007, the Veteran initiated her claim for increased rating for the radiculopathy in her right lower extremity.  When VA received the Veteran's untimely March 2007 "VA Form-9" to the March 2006 statement of the case (SOC) for increased rating for radiculopathy in the right lower extremity, VA treated it as a new claim for increased ratings.  See 38 C.F.R. § 20.302(b)( the Veteran had 60 days from the date of the SOC to file a substantive appeal on the issue on appeal or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed).  The Veteran's increased rating claims were continuously adjudicated thereafter. 

Private treatment records dated between 2003 to 2004 show that the Veteran sought treatment for chronic low back pain.  A January 2004 private treatment record shows she was treated with a series of epidural injections which help to alleviate her symptoms for a period, but the pain returned after she re-injured her back moving office equipment.  Upon advisement, the Veteran sought chiropractic care to help treat her symptomatology.  

The record shows that the Veteran was first afforded a VA spine examination in November 2004 to evaluate the severity of her lumbar spine disability.  The Veteran complained of low back pain, which she felt had become progressively worse over the last year.  She described the pain as constant, burning and aching in nature, and that travels down her right leg into her toes.  She felt that the pain was between a level of four and nine out of a level of ten.  The Veteran reported that she experienced an increase in pain with physical activity and with prolonged sitting or standing.  She added that she takes pain medication and uses heat to relieve the increases of pain.  The Veteran denied that her low back symptomatology caused her period of incapacitation.  However, she reported that she had loss four days of work in the past year because of her disability.  

On physical examination, the November 2004 VA examiner observed that the Veteran had normal posture but she had an abnormal gait where she walked by favoring the left-side of her back.  There was evidence of tenderness on palpitation of the spine, but no evidence of radiating pain on movement or muscle spasms.  Range of motion testing revealed the Veteran had full range of motion except with flexion limited to 80 degrees, when pain occurs, and right rotation limited to 25 degrees, when pain occurs.  The examiner felt that the Veteran had additional limitation of motion due to pain.  There was no evidence of ankylosis of the spine or evidence of intervertebral disc disease.  Neurologic evaluation revealed abnormal sensory findings in the right lower extremity.  

Subsequent private treatment records show that the Veteran continued to seek treatment for chronic low back pain and radicular symptoms in her right lower extremity.  

The Veteran was afforded a VA examination in June 2007 to evaluate the severity of her lumbar spine and radiculopathy disabilities.  She reported having constant low back pain, with occasional stiffness, and radiating pain, tingling and numbness down her right lower extremity.  She described the pain as burning, aching, and sharp in nature.  She felt that the pain increased with physical activities and it was relieved by rest and pain medication.  The Veteran noted that the symptoms of tingling, numbness and anesthesia in her right lower extremity affect her gait and her ability to walk distances.  She added that her symptomatology makes it difficult for her to get comfortable.  She denied symptoms of weakness in her spine and symptoms of weakness, abnormal sensation, and paralysis in her right lower extremity.  Reportedly, she is able to function with medication, even though she continues to experience tingling and numbness in her right leg and calf.  She denied any episodes of incapacitation because of her spine disability.  

Physical examination of the lumbar spine revealed that the Veteran's posture and gait were evaluated as normal, and there was no indication that she required an assistive device for ambulation.  There was evidence of tenderness on palpitation of the lumbar spine, and positive findings on straight leg test, bilaterally.  There was no evidence of muscle spasms, painful motion, or muscle atrophy, and inspection of spine revealed normal curvatures and symmetry in appearance.  Sensory examination revealed abnormal deficits in the right lower extremity at L4, L5 and SI.  Reflex examination revealed absent knee jerk and ankle jerk in the right lower extremity and decreased knee jerk and ankle jerk in the left lower extremity. The examiner felt that these findings likely revealed sciatic nerve involvement.  There was no evidence of any bowel or bladder dysfunction.  

Range of motion testing of the thoracolumbar spine reveal the Veteran had forward flexion from zero to 80, with pain beginning at 80 degrees, extension from zero to 30 degrees, with pain beginning at 30 degrees, right and left lateral flexion from zero to 30 degrees, with pain beginning at 30 degrees, and right and left rotation from zero to 30 degrees, with pain beginning at 30 degrees.  The examiner noted that there was additional joint function limitation after repetitive use from pain, but caused zero degrees of additional limitation of motion.  There was no additionally limitation after repetitive use due to weakness, fatigue, lack of endurance or incoordination.  

The June 2007 VA examiner confirmed a diagnosis of radiculopathy in the right lower extremity, which was manifested by subjective complaints of tingling and numbness in the right leg and calf, and with objective findings of decreased vibratory sensation in the sciatic distribution and absent ankle and knee jerks in the right lower extremity.  Also, the VA examiner confirmed a diagnosis of degenerative disc disease of the lumbar spine, which was manifested by subjective complaints of low back pain and objective findings of decreased range of motion with pain.  

Subsequent VA and private treatment show that the Veteran continued to complain of low back pain and neurologic symptoms down her right lower extremity.  She first treated her symptomatology by receiving lumbar epidural, and then she underwent surgical invention, involving spinal fusion and laminectomy, in October 2009.  

The Veteran was afforded another VA examination in October 2010 to evaluate the current severity of her disabilities.  The examination report shows that the Veteran continued to complain of low back pain and radiating pain, with tingling and numbness down her right lower extremity.  She also complained of stiffness, fatigue, muscle spasms, decreased motion, paresthesia and numbness in her lumbar spine, and weakness in her leg and foot.  The Veteran described the pain level as moderate that could be exacerbated with physical activities and episodes of flare-ups involved increased symptoms of pain, weakness and lack of endurance.  She reported that she was unable to walk prolong distances because of the severity of the pain.  She added that she experienced falls because of his spine condition.  She reported an incapacitating episode lasting two months following her surgery in October 2009, but she denied any incapacitating episodes since then.  She denied any bowel dysfunction, but she reported having bladder problems in relation to her spine disability.  Reportedly, she has urinary urgency and increased urinary frequency with voiding once every four hours, and night time voiding three times a night at intervals of three hours.  She also reported urinary incontinence, and she uses absorbent pad, which needs to be changed three times a day.  

Upon physical examination of the spine, the Veteran had normal posture and gait, but she did use a cane with ambulation.  There were no abnormal spine curvatures noted, including gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, or scoliosis.  There was no thoracolumbar spine ankylosis.  

Examination of the muscles of the spine revealed evidence of radiating pain on active movement, tenderness with palpation, guarding of movement, and weakness of movement.  The examiner noted that the guarding was not severe enough to alter the spinal contour.  There was evidence of a residual surgical scar that measured 16 centimeters (cm) by 1 cm, which was deep, but stable and not painful.  Upon active range of motion testing, noting at what degree pain begins, the Veteran had flexion from zero to 35 degrees, extension from zero to 25 degrees, and left and right lateral flexion and rotation to 25 degrees.  There was objective evidence of pain on active range of motion.  There was also objective evidence of pain following repetitive motion, but the examiner observed that there was not additional limitation after three repetitions of range of motion.  Neurologic examination revealed findings of impaired sensory function in the lumbar spine and sensory deficit in both lower extremities.  There was no a reflex deficiency or abnormalities in either lower extremity.  Muscle tones were found to be normal.  The VA examiner provided a diagnosis of Intervertebral Disc Syndrome, with likely sciatic nerve involvement affecting both the right and left lower extremities.  The VA examiner also determined that the Veteran's spine disability involved bladder dysfunction complications, which required the change of absorbent pads three times a day. 

Private medical records indicate the Veteran received epidural injections in her lower back in December 2010 in an effort to treat her pain. 

During the May 2011 Travel Board hearing, the Veteran testified that her doctor had put her on total bed rest six times in the past 12 months due to incapacitating episodes.  The Veteran stated one of her incapacitating episodes occurred as the result of her totally losing sensation in her right leg while the other incapacitating episodes resulted from severe intense pain to her lower back and right leg to the point she could not stand or walk.  The Veteran further stated that these incapacitating episodes would last four to five days.  The Veteran also testified that she experienced urinary incontinence prior to undergoing her lumbar spine surgery, and she continues to wear and change absorbent pad because she "never know when it would come back."  See page 6.  The Veteran also testified that the numbness and tingling in her right leg is near constant due to her radiculopathy, and she reported having similar symptomatology in her left leg.

Pursuant to the Board's August 2011 remand directives, the Veteran underwent another VA examination to evaluate the severity of her disabilities.  The Veteran reported that her symptomatology had decreased for a year following her lumbar spine surgery, but then the back pain had returned with radiating pain down her right lower extremity.  She noted the pain was aggravated by lifting and prolonged walking, and the pain was relieved with rest and pain medication.  The Veteran used a cane and elastic support for assistance with ambulation.  The Veteran reported that her disabilities affect her ability to function, in particular her mobility, at work as a family nurse practitioner. 

Active range of motion testing, after repetitive use and noting at what degree pain begins, revealed the Veteran had flexion from zero to 40 degrees, extension from zero to 20 degrees, left and right lateral flexion to 20 degrees, and left and right rotation to 25 degrees.  There was objective evidence of pain on active range of motion, but there was no evidence of additional limitation on range of motion following repetitive use.  There was also no evidence of tenderness, guarding, muscle spasms, muscle atrophy, or ankylosis.  Reflex and sensory examinations were normal on both legs, but there was evidence of radiculopathy in the right lower extremity manifested by moderate level of intermittent pain, mild level of paresthesias and/or dysesthesias, and mild level of numbness.  The VA examiner identified the severity of the radiculopathy in the right lower extremity as mild, and concluded that the Veteran's left lower extremity was not affected.  There was no finding of bladder or bowel dysfunction.  The VA examiner confirmed that the Veteran had intervertebral disc syndrome, but noted that the Veteran did not have any incapacitating episodes over the past year.  

A review of the evidence shows that the symptomatology manifested by the Veteran's degenerative disc disease in the lumbar spine has worsened during the period under appeal, and staged ratings, as discussed further below, are appropriate.  In addition, the Board finds that the medical evidence of record supports the award of a separate compensable evaluation for neurologic impairment in the left lower extremity associated with her degenerative disc disease in the lumbar spine.  

Thoraco-Lumbar Spine Disability from October 26, 2004 to October 28, 2009

In considering the rating criteria, set forth above, in order for the Veteran to receive the next higher 40 percent disability rating for intervertebral disc syndrome, the evidence must show incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Additionally, pursuant to the General Rating Formula for Diseases and Injuries of the Spine for a disability of the thoracolumbar spine, in order to receive the next higher 40 percent disability rating, there must be evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

There is no evidence of any incapacitating episodes relating to intervertebral disc syndrome during the period in question.  During both the November 2004 and June 2007 VA examinations, the Veteran did not report any such episodes.  Moreover, a review of the VA and private treatment records do not reflect that the Veteran was prescribed bed rest by a physician for any period of time prior to October 29, 2009, because of the severity of her spine disability.

Also, neither the November 2004 nor the June 2007 VA examination reports demonstrate range of motion findings that meet the criteria for the next higher, 40 percent, rating under the application diagnostic codes.  Her forward flexion is well beyond the required 30 degrees of limitation, both with pain and without pain, and there is no evidence of favorable ankylosis of the entire thoracolumbar spine.  And, while limitation of motion is not to a degree to warrant a 40 percent rating, the VA examiners did comment (in November 2004) that the Veteran had additional limitation of motion due to pain, and (in June 2007) that she had additional joint function limitation after repetitive use from pain.  These comments by the VA examiners would tend to support the other medical evidence, which shows the Veteran's repeated epidural injections and then surgical intervention to treat her symptoms of chronic back low pain.  Similarly, the Veteran is certainly competent to report that her symptoms are worse, and as a nurse practitioner, she is equally competent to provide a medical assessment of the severity of her symptomatology and how it affects her ability to function.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, resolving all reasonable doubt in the Veteran's favor, particularly in light of the type of (conservative and surgical) methods used to treat the Veteran's lumbar spine symptoms, the Board concludes that the additional motion in the context of forward flexion, which was limited to 80 degrees respectively, would more nearly approximate limitation of forward flexion to 30 degrees.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. at 202.  Accordingly, a 40 percent rating for the Veteran's degenerative disc disease of thoracolumbar spine is warranted from October 26, 2004 to October 28, 2009.



Thoraco-Lumbar Spine Disability Beginning June 22, 2010

Given the evidence of record as it pertains to the claim for increased rating, the Board finds that a disability rating of 40 percent is warranted for the Veteran's degenerative disc disease, lumbar spine, under the scheduler criteria beginning June 22, 2010. 

Although the Veteran's range of motion does not meet the criteria for a rating in excess of 20 percent under Diagnostic Codes 5235-5242 (as her forward flexion is greater than 30 degrees, both with pain and without pain, and the combined range of motion of the thoracolumbar spine is greater than 120 degrees and gait and spinal contour were within normal limits), the Board finds that a disability rating of 40 percent is warranted for the Veteran's lumbar spine disorder under DeLuca.  Both the October 2010 and September 2011 VA examiners noted that the Veteran suffered from painful motions with repetitive use and there were objective findings of tenderness and muscle weakness.  Given the Veteran's complaints of chronic pain, with episodes of flare-ups of increased pain with physical activities and with the objective findings of painful motion, tenderness, muscle weakness, the Board finds that the severity of her lumbar spine symptomatology more closely approximates forward flexion of 30 degrees or less, and warrants a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  See Mitchell, 25 Vet. App. at 33, 43; DeLuca, 8 Vet. App. 202.  

However, there is no evidence that the Veteran is entitled to a rating in excess of 40 percent for her degenerative disc disease of the lumbar spine since June 22, 2010. The evidence of record does not show that the Veteran has unfavorable ankylosis of the entire spine or thoracolumbar spine.  In addition, there is no evidence of incapacitating episodes relating to intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months.  While the Veteran testified that she has experienced six episodes of prescribed bed-rest, with each episode lasting up to five days (or 30 days), this is less than a total six week (or 42 days) duration required for a higher 60 percent rating under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a.  Thus, a disability rating in excess of 40 percent is not warranted under the applicable Diagnostic Codes 5235-5243.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's spine disorder. 

Accordingly, resolving all doubt in the Veteran's favor, the Board concludes that the degenerative disc disease of the lumbar spine disability warrants a 40 percent evaluation, beginning on June 22, 2010.  

Radiculopathy in the Right Lower Extremity 

The Veteran is currently assigned a 20 percent evaluation for the severity of the disability due to radiculopathy in her right lower extremity associated with the lumbar disc disease under the criteria associated with Diagnostic Code 8520.  Under Diagnostic Code 8520, complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Disability involving a neurological disorder is ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree. 38 C.F.R. §§ 4.120, 4.124a.

The Board finds that an evaluation in excess of 20 percent for radiculopathy in the right lower extremity is not warranted.  While the Veteran has consistently complained of radiating pain with symptoms of tingling and numbness in her right lower extremity, there are only a few objective symptoms of radiculopathy.  Upon VA examination in June 2007, the Veteran complained of pain radiating down her right leg and straight leg raise was positive on the right.  There was also evidence of sensory deficits in the right lower extremity and absent knee jerk and ankle jerk in the right lower extremity.  The Veteran also complained of some sensation changes and the VA examiner diagnosed lumbar radiculopathy.  Similar complaints and findings were recorded in the October 2010 VA examination report.  At the most recent VA examination in September 2011, the Veteran complained radiating pain, numbness, and tingling down her right leg, which was described as mild to moderate in severity.  However, at the time of the September 2011 VA examination, the sensation, reflexes and muscle strength evaluations were normal in both lower extremities.  The September 2011 VA examiner specifically characterized the Veteran's neurological impairment as mild in severity.  At no point does the record show evidence of muscular atrophy.  

The Board believes that the Veteran's disability is more consistent with a moderate disability picture warranting the current 20 percent rating under Diagnostic Code 8520 for moderate incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A moderately severe or severe condition has not been shown in light of evidence indicating no muscular atrophy, minimal objective confirmation of weakness, and, most recently, no objective evidence of deficits of sensation or reflexes in the right lower extremity.  As such, an evaluation in excess of 20 percent for radiculopathy in the right lower extremity is not warranted.  38 C.F.R. §§ 4.7, 4.21, 4.124a, Diagnostic Code 8520. 

Consideration of Other Neurologic Involvement 

The Board will now consider whether the evidence of record supports a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  There was no evidence of bowel complaints at any point during the period under appeal, and the medical evidence of record has shown that rectal evaluations were satisfactory.   

The Board has considered the lay and medical evidence that shows the Veteran has experienced urinary frequency and urinary incontinence prior to undergoing and following her lumbar spine surgery in October 2009.  The Veteran denied any bladder problems at the time of the November 2004 and June 2007 VA examinations.  However, the October 2010 VA examiner noted that the Veteran's lumbar spine disability involved bladder dysfunction complication with use of absorbent pads being changed three times a day.

The Board finds it highly pertinent, however, that at the time of the May 2011 Travel Board hearing, the Veteran testified that she only continued to use absorbent pads "just in case" her bladder problems returned, and she implied that she no longer suffered urinary incontinence.  Moreover, at the November 2004, June 2007 and September 2011 VA examinations, she denied having any current bladder problems.  Given the short period of time that the evidence reflects complaints of bladder dysfunction, the Board finds that the complaints only mark temporary symptomatology in the period immediately before and shortly after her lumbar spine surgery.  Indeed, the lay and medical evidence in the year following the Veteran's lumbar spine surgery and convalescence show that the bladder symptomatology associated with the Veteran's lumbar spine disability had resolved, and that she no longer requires the use of absorbent pads because of problems with urinary incontinence.  Thus, the record as a whole shows neither persistent nor permanent urinary symptoms that equal or more nearly approximate the criteria for a compensable rating under the criteria for rating urine leakage.  Accordingly, a separate rating for urinary incontinence is not warranted during this period.  See 38 C.F.R. § 4.115a.

The Board does find that a separate 10 percent evaluation is warranted for mild neurological impairment of the left lower extremity.  Ratings in excess of 10 percent are not appropriate as there is no objective evidence of sensory impairment or other indications of incomplete paralysis of the sciatic nerve.  The record documents the Veteran submitted a statement in July 2008, in which she associated complaints of radiating pain, tingling and numbness in the left lower extremity with her lumbar spine disability.  The October 2010 VA examination report shows positive findings of sensory deficit and objective evidence of sciatic nerve involvement in the left lower extremity, although sensation was intact and the lower extremities demonstrated full strength at the time of the September 2011 VA examination.  A separate 10 percent rating, but not higher, is therefore warranted for the Veteran's neurological impairment of the left lower extremity.  38 C.F.R. §§ 4.7, 4.21, 4.124a, Diagnostic Code 8520. 

The Board notes that it has also considered whether the Veteran is entitled to a separate compensable evaluation for her residual surgical scar.  However, as the scar is not deep, does not cover an area of at least 144 square inches (929 square centimeters), is not unstable or painful, and does not cause any impairment, a separate compensable evaluation is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.

The Board has considered whether there is any other schedular basis for granting a higher rating other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the grant of additional increased schedular ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Considerations 

A review of the record includes the Veteran's reports that her disabilities affected her occupational activities and result increased loss of time at work.  See June 2008 statement in support of the case.  The competent medical evidence of record shows that the disabilities are primarily manifested by pain and some limitation of motion.  Additionally, the Veteran reported full-time employment as a family nurse practitioner throughout the applicable periods under appeal. 

The applicable diagnostic code used to rate the Veteran's disabilities provides for ratings based on limitation of motion and functional impairment.  See Diagnostic Code 5235-5243, 8250.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable. She is not in receipt of Social Security disability benefits, and has continued to work as a family nurse practitioner throughout the claims period.  There is no medical evidence that the Veteran's back disability has rendered her unemployable, and remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected condition.







      CONTINUED ON NEXT PAGE



ORDER

Entitlement to an evaluation of 40 percent, and not higher, for degenerative disc disease of the lumbar spine for the period beginning October 26, 2004, to October 28, 2009, is granted, subject to the controlling laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation of 40 percent, and not higher, for degenerative disc disease of the lumbar spine for the period beginning June 22, 2010, is granted, subject to the controlling laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for radiculopathy in the right lower extremity is denied.

A separate 10 percent evaluation, and not higher, for neurological impairment of the left lower extremity is granted, subject to the controlling laws and regulations governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


